Appeal from a judgment of the Genesee County Court (Robert C. Noonan, J.), rendered January 8, 2004. The judgment convicted defendant, upon his plea of guilty, of sexual abuse in the first degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon his plea of guilty of sexual abuse in the first degree (Penal Law § 130.65 [1]), defendant contends that he should have been afforded youthful offender status. Defendant failed to preserve his contention for our review (see People v Thompson, 16 AD3d 603 [2005]; People v Stalker, 307 AD2d 765 [2003], lv denied 100 NY2d 645 [2003]), and we decline to exercise our power to review that contention as a matter of discretion in the interest of justice (see CPL 470.15 [6] [a]). Contrary to defendant’s further contention, the sentence is not unduly harsh or severe. Present—Pigott, Jr., P.J., Hurlbutt, Martoche, Pine and Hayes, JJ.